Luke, J.
1. The conviction of the offense of larceny was authorized by the evidence.
2. The special grounds of the motion for a new trial based upon the court’s rulings upon the admissibility of evidence do not show what objections were urged at the time to the evidence complained of. These grounds of the motion for a new trial fall within the rulings announced in Wynn v. State, 123 Ga. 566 (1) (51 S. E. 636), and McKee v. Hurst, 21 Ga. App. 571 (2) (94 S. E. 886).
3. The charge of the court was full and fair and adjusted to the evidence. There is no merit in the assignments of error attacking the charge. It was not error to overrule the motion for a new trial.

Judgment affirmed.

Broyles, C. J., and Bloodworth, J., concur.